F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 6 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    LORI MCGREGOR,

                Plaintiff-Appellant,

    v.                                                   No. 01-3124
                                                  (D.C. No. 00-CV-2020-CM)
    CITY OF OLATHE, KANSAS;                                (D. Kan.)
    BRIAN ALTON, as police officer;
    N. MOORE, as police officer;
    D. VOGELSBURG, as police officer;
    J. LIVENGOOD, as police officer,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Lori McGregor appeals from an order of the district court granting

defendants’ motion for summary judgment in this case brought pursuant to

42 U.S.C. § 1983 . We affirm.

      Ms. McGregor commenced this action after she was arrested by the

defendant police officers following a confrontation at a local gas station where

she contended she had received impure gas. The defendant officers Alton,

Vogelsburg, and Livengood responded to the call from the gas station where

Ms. McGregor obtained the gas. Officer Moore was at the jail when

Ms. McGregor was brought in. She retrieved the car keys Ms. McGregor had

secreted in her pantyhose. Ms. McGregor was found guilty of fleeing arrest,

battery on a law enforcement officer, and disorderly conduct. Only the conviction

for battery on a law enforcement officer was upheld on appeal.

      In this action, Ms. McGregor asserted Fourth Amendment violations

because she was seized without cause, the arresting officers used excessive force

to arrest her, and Officer Moore performed an illegal search of her person. She

alleged her Fifth Amendment rights were violated because she was not read her

Miranda rights until she left the police station. She claimed both due process and

equal protection violations of her Fourteenth Amendment rights. Ms. McGregor

contended the City of Olathe violated her rights by failing to properly supervise

and train its officers. Finally, Ms. McGregor raised state law claims of assault,


                                         -2-
false arrest, false imprisonment, malicious prosecution, abuse of process, and the

tort of outrage.

      The district court granted summary judgment on all her claims. The court

determined that probable cause existed for Ms. McGregor’s arrest based on her

convictions for disorderly conduct, battery on a law enforcement officer and

fleeing arrest. The court further determined that the arresting officers did not use

excessive force in effecting the arrest. The court also held that the officers were

entitled to qualified immunity and that no liability could be imposed against the

city. The court concluded that her state law claims were time-barred.

      On appeal, Ms. McGregor argues that material issues of disputed facts exist

which preclude summary judgment. She also clarifies that she is dropping her

claims of malicious prosecution, unlawful arrest, and battery against the

individual officers as well as her claims of illegal search and conspiracy. She

continues to assert her claims against the city and contends her state law claims of

battery and assault should be reinstated as her notice of claim was timely. She

further contends all other claims dismissed by the district court should be

reinstated.

      We review the district court’s grant of summary judgment de novo while

examining the evidence and all reasonable inferences to be drawn therefrom in the

light most favorable to the nonmoving party.     Cooperman v. David , 214 F.3d


                                           -3-
1162, 1164 (10th Cir. 2000). Summary judgment is proper if the record shows

“that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      We have reviewed the record and the parties’ briefs on appeal, as well as

the applicable law. Finding no reversible error, we AFFIRM the judgment of the

United States District Court for the District of Kansas. Ms. McGregor’s        motion

to amend her brief is GRANTED. Ms. McGregor’s motions to file her reply brief

out of time and to file an oversize reply brief are GRANTED. Defendants’

motion to strike parts of appendix is GRANTED insofar as the appendix contains

documents not presented to the district court. The mandate shall issue forthwith.



                                                       Entered for the Court



                                                       David M. Ebel
                                                       Circuit Judge




                                           -4-